Citation Nr: 1210700	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a left foot injury and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a left ankle injury and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a left knee injury and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a right knee injury and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of fractured ribs and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of whiplash/neck injury and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for dental trauma, tooth #29, and, if so, whether service connection is warranted.

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right foot disorder, a right knee disorder, a right ankle disorder, a right wrist disorder, and a right hip disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from March 1961 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and March 2009 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran presented testimony relevant to the issues on appeal before the undersigned Veterans Law Judge at a Board hearing held at the Portland RO.  A transcript of the hearing is associated with the claims file.  

Following the Board hearing, the record was held open for 60 days in order to allow the Veteran the opportunity to submit additional evidence in support of his appeal.  Although no evidence was received from the Veteran within the 60-day period, he has since provided additional evidence pertinent to his appeal and has waived his right to its initial consideration by the agency of original jurisdiction (AOJ).  Accordingly, the Board will consider the new evidence in the first instance when evaluating the issues on appeal.  38 C.F.R. §§ 19.9, 20.1304(c).       

The Board observes that the Veteran wrote in an October 2008 statement that he desires to appeal all negative decisions back to 1979 but did not specifically allege clear and unmistakable error (CUE).  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).  If the Veteran wants to file a motion for CUE in a prior final VA decision, he must set forth with specificity the alleged CUE of fact or law contained therein.  
 
The issue of compensation under the provisions of 38 U.S.C.A. § 1151 for a right foot disorder, a right knee disorder, a right ankle disorder, a right wrist disorder, and right hip disorder, as well as the reopened issues of entitlement to service connection for residuals of a left foot injury, residuals of a left ankle injury, and residuals of left and right knee injuries are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the September 2004 decision, the Board denied the Veteran's claim of service connection for a left foot disability, on the bases that a current left foot disability was not shown to be the result of a disease or injury in service.

2.  In the September 2004 decision, the Board denied the Veteran's claim of service connection for a left ankle disability, on the bases that the Veteran did not have a current left ankle disability.

3.  In the September 2004 decision, the Board denied the Veteran's claim of service connection for a bilateral knee disability, on the bases that a current left knee disability was not shown to be the result of a disease or injury in service and the Veteran did not have a current right knee disability.  

4.  Because the Veteran did not appeal the September 2004 Board decision after being notified of his appellate rights, that decision is final.

5.  Evidence received subsequent to the September 2004 Board decision relates to an unestablished fact necessary to substantiate the claims for residuals of a left ankle injury and residuals of a bilateral knee disability.  Further, because evidence relating to an unestablished fact necessary to substantiate the Veteran's claim for left foot injury residuals was received prior to the Board's decision and after timely filing of his VA Form 9, it is considered as being filed in connection with his 1996 claim for benefits.  

6.  In the March 2006 decision, the Board denied the Veteran's claim of service connection for a residual disability due to a rib injury, on the bases that any current residuals of a rib injury were not shown to be of service origin.  

7.  In the March 2006 decision, the Board denied the Veteran's claim of service connection for a whiplash/neck disability, on the bases that any current residuals of a whiplash/neck injury were not shown to be of service origin.

8.  Because the Veteran did not appeal the March 2006 Board decision after being notified of his appellate rights, that decision is final.

9.  Evidence received subsequent to the March 2006 Board decision is either duplicative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claims for residuals of a rib injury and residuals of whiplash/neck injury.  

10.  At the Travel Board hearing held in March 2011, which was prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with respect to the issue of service connection for dental trauma, tooth #29, be withdrawn.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a left foot disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2011).

3.  New and material evidence has been presented, and the claim of entitlement to service connection for a left ankle disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2011).

4.  New and material evidence has been presented, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2011).

5.  New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2011).

6.  The March 2006 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

7.  New and material evidence has not been presented, and the claim of entitlement to service connection for residuals of fractured ribs is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.156, 3.159, 20.1100 (2011).

8.  New and material evidence has not been presented, and the claim of entitlement to service connection for residuals of whiplash/neck injury is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.156, 3.159, 20.1100 (2011).

9.  Regarding the issue of entitlement to service connection for dental trauma, tooth #29, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding the Veteran's claimed left foot, left ankle, and bilateral knee injury residuals, the Board notes that those claims are found to be reopened by way of the submission of new and material evidence, as will be explained below, and remanded to ensure due process.  Consequently, no further discussion is needed regarding whether VA has fulfilled its notice and assistance duties under the VCAA at this time.  

Regarding the Veteran's claimed residuals of fractured ribs and whiplash/ neck injury, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in the January 2009 notice letter.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further provided notice of how VA determines the disability rating and effective date once service connection has been established, which satisfied Dingess notice requirements.   

Additionally, Kent notice requirements were satisfied by way of the January 2009 notice letter with respect to the claims.  The applicable definition of new and material evidence was provided to the Veteran and he was told to present evidence showing that his claimed disorders existed from military service to the present time.  While the May 1997 rating decision was cited as the last final denial rather than the March 2006 Board decision, the reasons provided for the prior denial are consistent with the reasons for denial in the Board decision.  Thus, the notice provided was adequate.  

The record further reflects that the Veteran and his representative have been provided with a copy of the above rating decisions, and the August 2008 and April 2010 SOCs, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.  Neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

Regarding VA's statutory duty to assist in claims development, the Board initially notes that it appears that the Veteran has a rebuilt folder.  However, service treatment records are included in the claims folder.  The Veteran's enlistment examination and report of medical history, as well as his discharge examination report and report of medical history are among the records.  Upon review, the Board finds no indication that the records are incomplete.  The Board additionally notes that the claims file contains all available evidence pertinent to these claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorders and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-treatment records relevant to the claims have been submitted or obtained, to the extent possible.  The Veteran's social security records are also of record.  There are no additional treatment records found in the Veteran's electronic file through Virtual VA.    

The Veteran has not been afforded with a medical examination in connection with the claims adjudicated herein because his claims were not reopened by the RO and no medical examinations were required.  38 C.F.R. § 3.159(c)(4).  Where the Board has found that new and material evidence sufficient to reopen the previously denied claims herein, those claims are being remanded to ensure due process, to include consideration as to whether any such additional development is warranted.  

In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, we will proceed with appellate review.  

II.  New and Material Evidence

In this case, the Veteran seeks to reopen previously denied claims for a left foot disorder, a left ankle disorder, a bilateral knee disorder, residuals of a rib fracture, and residuals of whiplash/neck injury.

A.  Preliminary matters

The Veteran's claims seeking entitlement to service connection for a left foot disorder, a left ankle disorder, and a bilateral knee disorder were previously denied in a September 2004 Board decision.  Also, the Veteran's claims seeking service connection for residuals of fractured ribs and residuals of a whiplash/neck injury were previously denied in a March 2006 Board decision.  Because the Veteran did not appeal either decision to the Court, the decisions are final.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

The current claims are grounded upon the same factual bases as the claims previously denied in the prior final Board decisions.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as requests to reopen previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

However, with respect to the Veteran's left foot injury residuals, review of the record reveals that new and material evidence sufficient to reopen the claim was received after receipt of the Veteran's timely filed VA Form 9 and prior to the September 2004 Board decision, as will be explained in greater detail below.  In such circumstances, the evidence is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, the new and material evidence is being considered as having been filed in connection with the Veteran's original claim filed in 1996.  

Regarding the remaining issues, the Board recognizes that the Veteran wrote in a February 2009 statement that he should not have to submit new and material evidence regarding any of the above issues because he timely appealed the May 1997 rating decision and never received an answer to that appeal.  However, the record does not support the Veteran's assertion.  

The Board denied the Veteran's claims in a May 2000 Board decision.  That decision was ultimately appealed to the Court, which vacated the decision and remanded the issues for further appellate review.  See April 2001 Court Order.  After additional development, the Board again denied the claims in September 2004 and March 2006 decisions.  

Despite the Veteran's assertion to the contrary, the record clearly shows that the Veteran received the September 2004 and March 2006 Board decisions denying the claims.  In a November 2004 statement on the VA Form 21-4138, the Veteran specifically referenced the September 2004 decision letter that denied his claims involving the left foot, bilateral knees, and left ankle.  Also, in a statement dated in May 2006, the Veteran specifically mentions reading the March 6, 2006 decision denying his claims for residuals of whiplash and a rib injury.  The Veteran's own statements acknowledge receipt of the Board's decisions denying his claims.  

Further, despite the fact that he had received notice of his appellate rights at both of those times, he did not appeal either of the decisions to the Court.  His November 2004 statement was a motion for reconsideration, which was denied in January 2005.  

The Board recognizes that the Veteran wrote in a June 2006 handwritten statement that he was again appealing the denials for his left ankle, knees, and rib and whiplash residuals, which was construed as a request to reopen the previously denied claims.  At that time, the Veteran wrote: "if I have sent these appeals to the wrong place, I believe it should be your responsibility to inform me that it was sent to the wrong place and or maybe you should send it to the correct place for me...so I don't loose [sic] any process time or appeal rights."  

However, it is notable that he did not specifically request reconsideration or in any way indicate that he wanted to appeal the decision to the Court.  He merely indicated his continued disagreement with the Board's decisions.  As stated above, the Veteran received notice of his appellate rights and the notice clearly advises the Veteran to send a Notice of Appeal to the Court.  The address of the Court is provided therein.  However, the Veteran did not appeal the decisions to the Court.  For these reasons, the prior Board decisions are final and, therefore, new and material evidence must be presented in order to reopen the previously denied claims.    

B.  Pertinent Law and Analysis

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran requested to reopen his previously denied claims for a left ankle disorder, and a bilateral knee disorder in July 2005.  The Veteran requested to reopen his previously denied service connection claims for residuals of whiplash/neck injury and residuals of rib fractures in March 2006.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).


Residuals of a left foot injury

In the September 2004 decision, the Board denied the Veteran's claim, on the basis that a current left foot disability was not shown to be the result of a disease or injury in service.  The Board noted that, at the time of his discharge examination, the Veteran's lower extremities were clinically evaluated as normal and he denied having or having had any bone, joint or other deformity or lameness.  The Board also noted that post-service medical evidence regarding problems with the Veteran's left foot showed problems beginning with a 1978 work-related accident and not relating such problems to service.  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision to the Court.  Thus, the September 2004 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

However, prior to the appellate decision and after filing a timely VA Form 9 in September 1997, the Veteran submitted a medical record dated in May 1975 reflecting a diagnosis of contusion of the left foot and an affirmation by the Veteran that the affected part had been injured previously.  See VA Form 21-4138 dated April 8, 2004 with attached medical record dated May 7, 1975 received in September 2004.  The Board finds that this evidence is new and material and, thus, sufficient to reopen the claim, particularly because it shows that the Veteran had left foot treatment prior to the 1978 work-related injury.  New and material evidence received prior to the appellate decision if a timely appeal has been filed, such as in this case, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, this evidence is being considered as having been filed in connection with the Veteran's 1996 claim.  

Residuals of a left ankle injury

In a prior September 2004 decision, the Board denied the Veteran's claim, on the bases that a current left ankle disability was not shown to be the result of a disease or injury in service.  The Board noted that the Veteran's STRs contain no findings referable to a left ankle disability and the discharge records show that his lower extremities were all clinically evaluated as normal.  Also, the Board noted that post-service medical evidence did not show left ankle symptoms until the late 1970s, which were noted to be related to a 1978 work-related accident resulting in back injury and associated lower extremity problems, and not to service.  The Board found that the normal examination at service separation, the absence of any left ankle treatment until long after service, and the negative February 2004 VA medical opinion, which found no left ankle disability other than the symptoms of a nonservice-connected low back disability, weighed against the claim.  As noted above, the Veteran received notification of that decision and his appellate rights, but did not appeal the decision to the Court.  Thus, the September 2004 Board decision is final.  

The pertinent evidence of record at the time of the September 2004 Board decision included the VA Form 21-526 filed in March 1991; the DD Form 214; lay statements from the Veteran's brothers and friend; the Veteran's STRs; the August 1993 Travel Board hearing transcript; post-service treatment records from 1975 to 1996; the Veteran's SPRs; VA medical examination reports dated in February 1997 and February 2004; social security disability records; the February 2000 Board hearing transcript; and numerous written statements from the Veteran and/or his representative.  

Since the Board's September 2004 denial of the claim, additional evidence has been associated with the claims folder.  This evidence includes lay statements from the Veteran's friends and wife; the November 2004 VA medical opinion; the October 2005 VA medical opinion based on review and interpretation of August 1961 x-ray brought in by the Veteran; post-service treatment records dated from 1995 to 2008; November 1972 private hospital record; the March 2011 Travel Board hearing transcript; a May 2011 private consultation report; a photograph of the Veteran's legs; and additional written statements submitted by the Veteran in support of his claim/appeal.
  
The Board has reviewed the evidence associated with the claims folder since the September 2004 decision.  Upon review, the Board finds that there is new and material evidence sufficient to reopen the claim.  

Specifically, the Board notes that the Veteran is currently diagnosed with arthritis of the left ankle.  See VA comprehensive preventive visit note dated in December 2004.  The Veteran's claim was previously denied because he was not shown to have a left ankle disability other than symptoms of a nonservice-connected low back disability.  

For these reasons, the evidence associated with the claims folder since the September 2004 denial may be considered new and material.  There is now evidence of a current left ankle disability apart from manifestations associated with a low back disorder.  This evidence was not previously considered and relates to a previously unestablished fact necessary to substantiate the claim.  

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim for service-connected compensation benefits for residuals of a left ankle injury is granted.  The Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the September 2004 decision and no relevant service department records have since been associated with the claims file such that the provisions of 38 C.F.R. § 3.156(b) or 38 C.F.R. § 3.156(c) would apply.  

Bilateral knee disability

In the September 2004 decision, the Board denied the Veteran's claim, on the bases that a current left knee disability was not shown to be the result of a disease or injury in service and the Veteran did not have a current right knee disability.  The Board noted that the Veteran's STRs contained no findings referable to a knee injury or disability and the discharge records show that his lower extremities were all clinically evaluated as normal and he denied having a "trick" or locked knee or arthritis, bone, joint, or other deformity or lameness.  Also, post-service medical evidence contained no findings referable to a knee disability until the late 1970s, which were noted to be related to a 1978 work-related accident and not to service.  The Board noted that there was no competent medical evidence of a relationship between the Veteran's current left knee disability and his period of service, and there was no competent medical evidence of a current right knee disability.  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision to the Court.  Thus, the September 2004 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

The pertinent evidence of record at the time of the September 2004 Board decision included the VA Form 21-526 filed in March 1991; the DD Form 214; lay statements from the Veteran's brothers and friend; the Veteran's STRs; the August 1993 Travel Board hearing transcript; post-service treatment records from 1975 to 1996; the Veteran's SPRs; VA medical examination reports dated in February 1997 and February 2004; social security disability records; the February 2000 Board hearing transcript; and numerous written statements from the Veteran and/or his representative.  

Since the Board's September 2004 denial of the claim, additional evidence has been associated with the claims folder.  This evidence includes lay statements from the Veteran's friends and wife; a 1977 billing statement; the November 2004 VA medical opinion; the October 2005 VA medical opinion based on review and interpretation of August 1961 x-ray brought in by the Veteran; post-service treatment records dated from 1995 to 2008; a November 1972 private hospital record; the March 2011 Travel Board hearing transcript; a May 2011 private consultation report; a photograph of the Veteran's legs; and additional written statements submitted by the Veteran in support of his claim/appeal.
  
The Board has reviewed the evidence associated with the claims folder since the September 2004 decision.  As will be explained below, there is new and material evidence sufficient to reopen the claim for both knees.


(1)  Right knee disability

As stated above, the Veteran's claim was previously denied in September 2004 because the Board found no competent medical evidence of a current right knee disability.  However, upon review of the evidence associated with the claims folder since the September 2004 decision, we note that there is now a current assessment of arthritis of the right knee found in a VA comprehensive preventive visit note dated in December 2004.  

Thus, there is evidence associated with the claims folder since the September 2004 denial that may be considered new and material.  Specifically, there is now evidence of a current right knee disability.  This evidence was not previously considered and relates to a previously unestablished fact necessary to substantiate the claim.  

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim for service-connected compensation benefits for right knee injury residuals is granted.  The Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the September 2004 decision and no relevant service department records have since been associated with the claims file such that the provisions of 38 C.F.R. § 3.156(b) or 38 C.F.R. § 3.156(c) would apply.  

(2)  Left knee disability

As stated above, the Veteran's claim was previously denied in September 2004, on the bases that there was no competent medical evidence of a relationship between the Veteran's current left knee disability and his period of service.  Upon review, the Board notes that there is medical evidence presented since the September 2004 decision that suggests a nexus relationship between the Veteran's current left knee disability and service.  Specifically, a private hospital record showing left knee x-ray in November 1972 includes a type-written statement presumably from Dr. S. wherein it is noted that the Veteran has "reinjured and irritated his knees from an old auto accident while in the military."  The statement is competent and presumed credible for the limited purpose of reopening the claim.  Further, because such statement was not previously before the Board at the time of the September 2004 decision and relates to a previously unestablished fact necessary to substantiate the claim, it qualifies as new and material evidence sufficient to reopen the claim.    

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim for service-connected compensation benefits for left knee injury residuals is granted.  The Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the September 2004 decision and no relevant service department records have since been associated with the claims file such that the provisions of 38 C.F.R. § 3.156(b) or 38 C.F.R. § 3.156(c) would apply.  

Residuals of a rib injury

In the March 2006 decision, the Board denied the Veteran's claim, on the bases that any current residuals of a rib injury were not shown to be of service origin.  The Board noted that the Veteran's STRs contained no complaints or findings referable to a rib injury, and the Veteran checked "no" when asked if he had or had ever had bone, joint, or other deformity.  Also, the Board noted that no medical examiner had reported current residual disability resulting from previous rib fractures.  As explained above, the Veteran received notification of that decision and his appellate rights, but did not appeal the decision to the Court.  Thus, the March 2006 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

The pertinent evidence of record at the time of the March 2006 Board decision included the VA Form 21-526 filed in March 1991; the DD Form 214; lay statements from the Veteran's wife, brothers and friends; 1977 billing statement; the Veteran's STRs; the August 1993 Travel Board hearing transcript; post-service treatment records from 1975 to 2005, to include a letter from Dr. Z.; the Veteran's SPRs; VA medical examination reports dated in February 1997 and February 2004; the November 2004 VA medical opinion; the October 2005 VA medical opinion based on review and interpretation of August 1961 x-ray brought in by the Veteran; social security disability records; the February 2000 Board hearing transcript; and numerous written statements from the Veteran and/or his representative.  

Since the Board's March 2006 denial of the claim, additional evidence has been associated with the claims folder.  Such evidence includes post-service treatment records dated from 1995 to 2008; November 1972 private hospital record; the March 2011 Travel Board hearing transcript; a May 2011 private consultation report; a photograph of the Veteran's legs; and additional written statements submitted by the Veteran in support of his claim/appeal.

Upon review, however, the Board notes that there has been no evidence presented since the Board's decision that qualifies as new and material evidence sufficient to reopen the previously denied claim.  Indeed, none of the evidence presented shows that the Veteran has any current residual disability resulting from a prior rib fracture.   The evidence associated with the claims folder since the March 2006 decision is essentially duplicative of evidence previously considered by the Board at that time or otherwise does not relate to the reason why the claim was previously denied.        

Accordingly, because the Board has determined that new and material evidence has not been presented, the Veteran's request to reopen the previously denied claim for service-connected compensation benefits for residuals of a rib injury is denied.  The Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the March 2006 decision and no relevant service department records have since been associated with the claims file such that the provisions of 38 C.F.R. § 3.156(b) or 38 C.F.R. § 3.156(c) would apply.  
  
Residuals of whiplash/neck disability

In the March 2006 decision, the Board denied the Veteran's claim, on the bases that any current residuals of a whiplash/neck injury were not shown to be of service origin.  The Board noted that the Veteran's STRs contained no complaints or findings referable to a neck injury, his spine and upper extremities were all clinically evaluated as normal at the separation examination, and the Veteran checked "no" when asked if he had or had ever had bone, joint, or other deformity; or a painful or trick shoulder or elbow.  Also, the Board found the most probative medical opinion evidence to weigh against a finding that a current disability involving the neck was related to service.  As explained above, the Veteran received notification of that decision and his appellate rights, but did not appeal the decision to the Court.  Thus, the March 2006 Board decision is final.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

The pertinent evidence of record at the time of the March 2006 Board decision included the VA Form 21-526 filed in March 1991; the DD Form 214; lay statements from the Veteran's wife, brothers and friends; 1977 billing statement; the Veteran's STRs; the August 1993 Travel Board hearing transcript; post-service treatment records from 1975 to 2005, to include a letter from Dr. Z.; the Veteran's SPRs; VA medical examination reports dated in February 1997 and February 2004; the November 2004 VA medical opinion; the October 2005 VA medical opinion based on review and interpretation of August 1961 x-ray brought in by the Veteran; social security disability records; the February 2000 Board hearing transcript; and numerous written statements from the Veteran and/or his representative.  

Since the Board's March 2006 denial of the claim, additional evidence has been associated with the claims folder.  Such evidence includes post-service treatment records dated from 1995 to 2008; November 1972 private hospital record; the March 2011 Travel Board hearing transcript; a May 2011 private consultation report; a photograph of the Veteran's legs; and additional written statements submitted by the Veteran in support of his claim/appeal.

Upon review, however, the Board notes that there has been no evidence presented since the Board's March 2006 decision that qualifies as new and material evidence sufficient to reopen the previously denied claim.  Indeed, none of the evidence presented shows a nexus relationship between the Veteran's current cervical spine disability and service.  While the Veteran's orthopaedic surgeon wrote in a May 2011 private consultation report that he had reviewed x-rays from April 1978 with cervical spine films and believed that the Veteran's neck injury existed prior to 1978, he did not specifically relate the Veteran's cervical spine disability to the Veteran's period of active service.  Thus, there is no indication of a nexus relationship.  The other evidence associated with the claims folder since the March 2006 decision is essentially duplicative of evidence previously considered by the Board at that time or otherwise does not relate to the reason why the claim was previously denied.        

Accordingly, because the Board has determined that new and material evidence has not been presented, the Veteran's request to reopen the previously denied claim for service-connected compensation benefits for residuals of whiplash/neck injury is denied.  The Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the March 2006 decision and no relevant service department records have since been associated with the claims file such that the provisions of 38 C.F.R. § 3.156(b) or 38 C.F.R. § 3.156(c) would apply.

III.  Withdrawal of appeal for service connection for dental trauma, Tooth #29

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Board hearing before the undersigned, the Veteran requested that his appeal with respect to the issue involving entitlement to service connection for dental trauma, tooth #29, be withdrawn.  See March 2011 Travel Board hearing transcript, page 2.  That same day, the Veteran also submitted a written statement wherein he wrote that he was withdrawing his appeal of the issue of entitlement to service connection for dental trauma to tooth #29.  See March 2011 VA Form 21-4138. 

Because the Veteran has withdrawn this appeal both on the record at the hearing and in writing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

1.  Having presented new and material evidence, the Veteran's claim for entitlement to service connection for residuals of a left foot injury is reopened.

2.  Having presented new and material evidence, the Veteran's claim for entitlement to service connection for residuals of a left ankle injury is reopened.

3.  Having presented new and material evidence, the Veteran's claim of entitlement to service connection for residuals of a left knee injury is reopened.

4.  Having presented new and material evidence, the Veteran's claim of entitlement to service connection for residuals of a right knee injury is reopened.

5.  New and material evidence has not been presented, and the claim of entitlement to service connection for residuals of fractured ribs is not reopened.

6.  New and material evidence has not been presented, and the claim of entitlement to service connection for residuals of whiplash/neck injury is not reopened.

7.  Entitlement to service connection for dental trauma, tooth # 29, is dismissed.  



REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below.  

For reasons explained above, the Board has found that new and material evidence sufficient to reopen the Veteran's claims for service connection of residuals of a left foot injury, residuals of a left ankle injury, and a bilateral knee disorder has been presented.  When the Board reopens a claim after the RO has denied reopening that same claim, such as in this case, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.

In light of the foregoing, and in the absence of waiver by the Veteran or a showing that he would not be prejudiced by the Board adjudicating the matter in the first instance by going forward, the Board finds that a remand of the reopened claims is necessary to ensure due process.   

Also, the Veteran contends that the orthopedist who conducted the February 2004 VA medical examination in connection with his claims injured his right foot and ankle, his right knee, his right hip, and his right wrist.  See handwritten statement received March 2006.  At the time of the examination, the examiner noted that there was no orthopedic diagnosis with regard to the right knee.  However, as noted above, a December 2004 VA treatment record includes an assessment of arthritis of the right knee.  Further, the Veteran has recently submitted findings of enthesopathy or inflammation in the ligaments and tendons of the right hip, foot and, ankle.  See VA radiologic reports dated in May 2011 and accompanying physician letter.  

In light of the Veteran's contentions that he experienced increased pain in the right foot and ankle, right knee, right hip, and right wrist following the February 2004 VA medical examination, as well as the evidence presented of disability affecting the right knee, right hip, and right foot and ankle since the examination, the Board finds that a medical opinion based on review of the claims folder from a physician specialist who has not previously examined the Veteran is warranted.  No medical opinion has been obtained in connection with the claim.       
 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from a physician specialist who has not previously examined the Veteran  for his claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right foot, right knee, right ankle, right hip, and right wrist disorder claimed to be due to a February 2004 VA medical examination, without examination of the Veteran.  The physician should be provided with the claims folder and confirm its review.    

Based on the physician's review of the record, he or she should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that the Veteran has any additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA at the February 2004 VA medical examination; or is a causal relationship between any additional disability affecting the right foot, right knee, right ankle, right wrist, and/or right hip and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA (or failing to do so) unlikely (i.e., to less than a 50/50 degree of probability)?  In so opining, the physician should consider the Veteran's physical condition before and after the VA care or treatment.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the physician cannot answer any of these questions without resorting to medically unsupported speculation, the physician should provide a complete, detailed explanation for his/her inability to do so.

2.  Once the necessary development has been accomplished to the extent possible, to include consideration as to whether medical examinations and/or medical opinions should be afforded the Veteran with respect to the reopened claims, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this remand is to undertake additional development and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


